
	

115 HR 655 : Securing the Cities Act of 2017
U.S. House of Representatives
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 655
		IN THE SENATE OF THE UNITED STATES
		February 1, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to establish the Securing the Cities program to enhance
			 the ability of the United States to detect and prevent terrorist attacks
			 and other high consequence events utilizing nuclear or other radiological
			 materials that pose a high risk to homeland security in high-risk urban
			 areas, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Securing the Cities Act of 2017. 2.Securing the Cities program (a)In generalTitle XIX of the Homeland Security Act of 2002 (6 U.S.C. 591 et seq.) is amended by adding at the end the following new section:
				
					1908.Securing the Cities program
 (a)EstablishmentThe Director for Domestic Nuclear Detection shall establish the Securing the Cities (STC) program to enhance the ability of the United States to detect and prevent terrorist attacks and other high consequence events utilizing nuclear or other radiological materials that pose a high risk to homeland security in high-risk urban areas. Through the STC program the Director shall—
 (1)assist State, local, tribal, and territorial governments in designing and implementing, or enhancing existing, architectures for coordinated and integrated detection and interdiction of nuclear or other radiological materials that are out of regulatory control;
 (2)support the development of a region-wide operating capability to detect and report on nuclear and other radioactive materials out of regulatory control;
 (3)provide resources to enhance detection, analysis, communication, and coordination to better integrate State, local, tribal, and territorial assets into Federal operations;
 (4)facilitate alarm adjudication and provide subject matter expertise and technical assistance on concepts of operations, training, exercises, and alarm response protocols;
 (5)communicate with, and promote sharing of information about the presence or detection of nuclear or other radiological materials among appropriate Federal, State, local, tribal, and territorial governments, in a manner that ensures transparency with the jurisdictions served by such program;
 (6)provide augmenting resources, as appropriate, enabling State, local, tribal, and territorial governments to sustain and refresh their capabilities developed under the STC program; and
 (7)provide any other assistance the Director determines appropriate. (b)Designation of jurisdictionsIn carrying out the program under subsection (a), the Director shall designate jurisdictions from among high-risk urban areas under section 2003, and other cities and regions, as appropriate.
 (c)Congressional notificationThe Director shall notify the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate not later than three days before the designation of new jurisdictions under subsection (b) or other changes to participating jurisdictions.
						.
 (b)GAO reportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate an assessment, including an evaluation of the effectiveness, of the Securing the Cities program under section 1908 of the Homeland Security Act of 2002, as added by subsection (a) of this section.
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 1907 the following new item:
				
					
						Sec. 1908. Securing the Cities program..
 3.Model exercisesNot later than 120 days after the date of the enactment of this Act, the Director for Domestic Nuclear Detection of the Department of Homeland Security shall report to the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate on the feasibility of the Director developing model exercises to test the preparedness of jurisdictions participating in the Securing the Cities program under section 1908 of the Homeland Security Act of 2002 (as added by section 2 of this Act) in meeting the challenges that may be posed by a range of nuclear and radiological threats.
 4.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized.
		Passed the House of Representatives January 31, 2017.Karen L. Haas,Clerk.
